     Case 2:19-cv-09475-DSF-GJS Document 28 Filed 06/11/20 Page 1 of 3 Page ID #:108



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10    PRIME SIGNATURES LLC, a California          Case No.: 2:19-cv-09475-DSF-GJS
      limited liability company,                  Hon. Dale S. Fischer
11
                     Plaintiff,                   STIPULATED PERMANENT
12                                                INJUNCTION AND DISMISSAL
            v.                                    WITH PREJUDICE; ORDER
13                                                THEREON
      SOLVADERM SKINCARE USA, a
14    privately-owned company business form
      unknown; BRENDAN O’SHEA, an
15    individual; ADMARK, LLC, a Nevada
      limited liability company; WASTENA
16    HOLDINGS LLC, a Nevada limited
      liability company; and PRIMARK, LLC, a
17    Nevada limited liability company; DOES 1-
      10, inclusive,
18
                  Defendants.
19
20
21
22
23
24
25
26
27
28

                     STIP. PERMANENT INJUNCTION; DISMISSAL WITH PREJUDICE
     Case 2:19-cv-09475-DSF-GJS Document 28 Filed 06/11/20 Page 2 of 3 Page ID #:109



 1           This case having come before this Court with Plaintiff Prime Signatures LLC
 2    (“Plaintiff”) and Defendants Solvaderm Skincare USA, Brendan O’Shea, Admark, LLC,
 3    Wastena Holdings LLC, and Primark, LLC (“Defendants”), where Plaintiff and
 4    Defendants stipulate as follows, IT IS HEREBY ORDERED, ADJUDICATED and
 5    DECREED as follows for good cause shown:
 6                               PERMANENT INJUNCTION ORDER
 7           1.       This Court has jurisdiction and venue over the parties and the subject matter
 8    in this case.
 9           2.       Pursuant to 15 U.S.C. § 1116(a), Defendants, and any of their employees,
10    agents, representatives, subsidiaries, directors, principals, officers, successors, and
11    assigns, and all others acting in concert or participation with Defendants who receive
12    actual notice of this Order, shall be permanently enjoined and restrained from using
13    Plaintiff’s “Celluliad” and “Potentlift” trademarks in any capacity in any consumer
14    advertising or in any SEO or keyword advertising to drive any advertising traffic over the
15    internet.
16           3.       Defendants represent they do not own, control, or operate the following
17    websites: www.consumer.tv, www.thebeautyinsiders.com, or
18    www.consumerhealthdigest.com.
19           4.       This Court SHALL RETAIN JURISDICTION of this action to the extent
20    necessary to ensure full compliance with all obligations imposed by the Permanent
21    Injunction Order, including the enforcement of the Stipulated Permanent Injunction by
22    way of contempt or otherwise.
23           5.       Defendants waive any appeal of the Stipulated Permanent Injunction.
24           6.       Each of the parties SHALL BEAR ITS OWN COSTS AND ITS OWN
25    ATTORNEYS’ FEES.
26    ///
27
28
                                                       1
                         STIP. PERMANENT INJUNCTION; DISMISSAL WITH PREJUDICE
     Case 2:19-cv-09475-DSF-GJS Document 28 Filed 06/11/20 Page 3 of 3 Page ID #:110



 1          7.    Subject to this Court’s limited retention of jurisdiction as set forth above, all
 2    claims filed in this action SHALL BE DISMISSED from this action WITH PREJUDICE.
 3          IT IS SO ORDERED.
 4     DATED: June 11, 2020
 5                                           Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
 6
 7
      THE FOREGOING SO STIPULATED:
 8
 9                                           ONE LLP

10
11    Dated: June 10, 2020                   /s/ Peter Afrasiabi
                                             Peter Afrasiabi
12
                                             Attorney for Plaintiff
13
14
                                             COTMAN IP LAW GROUP, PLC
15
16    Dated: June 10, 2020                   /s/ Jayson Sohi
                                             Daniel Cotman
17
                                             Jayson Sohi
18
                                             Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28
                                                     2
                     STIP. PERMANENT INJUNCTION; DISMISSAL WITH PREJUDICE
